Citation Nr: 1132923	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-04 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUE

Entitlement of the appellant to recognition as the Veteran's surviving spouse for VA purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran, who died in July 2007, had active service from August 1968 to May 1970.  The appellant in this matter was married to the Veteran from December 1968 to July 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decisional letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Her claims file was subsequently transferred to the Philadelphia, Pennsylvania RO.  

The appellate issue was framed by the RO as entitlement to death benefits.  Review of the file, however, mandates that Board recharacterize the issue as simply whether the appellant may be recognized as the Veteran's surviving spouse so that eligibility for these VA benefits may be considered.  Despite the RO's phrasing, this is essentially the issue that the RO developed, and a threshold matter to the other claim(s).  As such, the Board has recharacterized the issue as indicated on the title page.   

The appellant testified at a video conference hearing in support of her claim in January 2011 before the undersigned Acting Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  At the hearing, she submitted an additional lay statement.  She did not waive her right to have the RO initially consider this additional evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).  However, there is no prejudice to the appellant if the Board proceeds to adjudicate her claim because her lay statement is cumulative of her testimony at the January 2011 video conference hearing and of previous statements already of record.  Further, part of her lay statement addressed a letter sent in September 2010 by the Pension Management Center (PMC).  In December 2010, a VA RO employee contacted the appellant and explained to her that the letter from the PMC did not pertain to the issue currently on appeal.  


FINDINGS OF FACT

1.  The Veteran and the appellant were married in December 1968.  

2.  The Veteran and the appellant were legally divorced in July 1984.

3.  The appellant and the Veteran were not married at the time of his death in July 2007. 


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran for the purpose of VA death benefits have not been met. 38 U.S.C.A. §§ 101(3), 103, 1318 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.22, 3.50, 3.53, 3.55 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In January 2010, VA informed the appellant of the evidence necessary to substantiate her claim, including all dates and places the appellant and Veteran lived during any period of separation prior to the Veteran's death, a statement of whether the appellant and the Veteran intended to live together again, any attempts made to resolve or settle marital problems, and the amounts and dates of the Veteran's contribution to the appellant's support during each separation.  The letter informed the appellant that the claims file included two marriage certificates for the Veteran's marriage to his second spouse, A. W., and his death certificate showing that he was married to A. W. at the time of his death.

There are specific notice requirements for Dependency Indemnity Compensation (DIC) claims based on whether a Veteran was service connected for a disability during his or her lifetime.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Specifically, 38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Id.

The Board observes that the January 2010 notice letter, nor any other correspondence sent to the appellant during this appeal, provided her notice in accordance with the Court's holding in Hupp.  Since the appellant's claim hinges on her recognition as the Veteran's surviving spouse, and she specifically testified that she knew the Veteran was service connected for posttraumatic stress disorder (his only service connected disability), and she is represented by a well respected and competent national Veteran's organization; the Board finds that the appellant had actual knowledge of any relevant conditions for which the Veteran was service-connected at the time of his death, and is not prejudiced by any technical notice deficiency in that respect.  Thus, the Board finds that any failure is harmless error that it may proceed with a decision at this time because there is no indication that any notice deficiency resulted in prejudicial error in this case.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

B. Duty to Assist

The notice letters advised the appellant of what type of evidence would be pertinent and considered as to the threshold matter addressed herein.  The appellant has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Accordingly, the Board finds that VA has done everything reasonably possible to notify and to assist the appellant in the development of her claim.  Under the circumstances of this case, additional efforts to assist the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

II.  Entitlement of the Appellant to Recognition as the Veteran's Surviving Spouse

Death pension, dependency and indemnity compensation (DIC), and accrued benefits are payable to a "surviving spouse" who meets the legal criteria for entitlement to such benefits. 38 U.S.C.A. §§ 1521, 1541, 5121 (West 2002 and Supp. 2010). 

The term "surviving spouse" includes (1) a person of the opposite sex whose marriage to the Veteran meets the requirements noted in 38 C.F.R. § 3.1(j); (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse); and (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.. 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50. 

Under 38 C.F.R. § 3.1(j), "marriage" is defined for VA purposes as a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued. 

The record shows that the appellant and the Veteran were married in December 1968 and legally divorced in July 1984.  The divorce is reflected in a Judgment of the District Court of Rockingham County, North Carolina.  The Veteran thereafter married A. W. in July 1984.  A copy of the marriage certificate is of record.  A second marriage certificate from August 2000 shows that he remarried A. W., though there is no record of their divorce prior to that period.  A. W. is listed as the Veteran's spouse on his death certificate.  

The Board notes that the appellant has clearly testified that she was subject to great hardship during her marriage to the Veteran, including abuse directed at her and their two children.  The appellant contends that the Veteran's service connected PTSD caused him to use drugs and become abusive towards her and their two daughters, and as a result she deemed it necessary to divorce him for her safety and that of their children.  The Board finds her testimony to be entirely credible and is certainly empathetic with her situation. 

Nevertheless, the record reflects that the appellant and the Veteran divorced in July 1984.  Thus, it is uncontroverted that she does not meet the basic requirements for recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA benefits. 

To some extent, the appellant appears to be raising an argument couched in equity. However, the Board has no option but to decide this case in accordance with the applicable law.  Thus, the appellant's claim must be denied.  The Board may not grant a benefit that the appellant is not eligible to receive under the law.  See Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, unless a claimant meets all of the requirements of a particular law, he or she is not entitled to the benefit; and the benefit cannot be 

[CONTINUED ON NEXT PAGE]

awarded, regardless of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the Board, while sympathetic to the appellant's arguments, has no legal basis to grant this appeal. 


ORDER

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA benefits is denied. 



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


